UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6676


CRAIG LATWAIN CHESTNUT,

                Plaintiff - Appellant,

          v.

ANGELINA L. BROWN, DHO; DONOVAN GREEN; JAMES TOLLISON,

                Defendants - Appellees,

          and

SOUTH   CAROLINA   DEPARTMENT   OF      CORRECTION      INSTITUTION
TURBEVILLE CORRECTION INSTITUTION,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Richard Mark Gergel, District
Judge. (3:10-cv-01784-RMG)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig Latwain Chestnut, Appellant Pro Se.    Lisa Arlene Thomas,
THOMPSON & HENRY, PA, Conway, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Craig    Latwain    Chestnut     appeals    the   district   court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We have reviewed the record and conclude there is no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.      Chestnut       v.    Brown,    No.    3:10-cv-01784-RMG

(D.S.C. Apr. 21, 2011).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the     court   and   argument    would    not    aid   the

decisional process.



                                                                         AFFIRMED




                                        2